GERMAN, J.
This action was brought in the district court of Bexar county by J. W. Howard against R. Quijano, of Bexar county, and the Mexican-American Commercial Company of Laredo, Tex., on a draft drawn by Quijano on the Mexican-American Corn-*189pany in favor of tie National Bank of Commerce of San Antonio, which was accepted as payable at Laredo. The Mexican-American Commercial Company interposed a plea of privilege to be sued in Webb county, and from an order overruling that plea an appeal was prosecuted to the Court of Civil Appeals for the Fourth Supreme Judicial District. That court reversed and rendered the cause, with instructions that the venue be changed to Webb county (237 S. W. 319). The order of the trial court on the plea of privilege was an interlocutory order. In such case the judgment of the Court of Civil Appeals is final. The writ of error was inadvertently granted. This question was determined in the cases of Magouirk v. Williams, 249 S. W. 185, Perkins v. Texas Bank & Trust Co., 249 S. W. 186, and Izaguirre v. Evans, 249 S. W. 187, in which cases the recommendations of the Commission of Appeals that the writs of error be dismissed were adopted by the Supreme Court March 21, 1923.
We therefore recommend that the writ of error and the application therefor be dismissed for want of jurisdiction.
OURETON, C. J. The writ of error and the application therefor are dismissed for want of jurisdiction, as recommended by the Commission of Appeals.